ON STATE'S MOTION FOR REHEARING.
The State has filed motion for rehearing in this case accompanied by a certificate of the clerk of the district court making corrections in the transcript so as to show the proper allegations in the indictment, and that the jury's verdict properly assessed three years in the penitentiary against the appellant.
With such corrections made, the offense of burglary is properly charged and the verdict of the jury is sufficient. We find no bills of exception or statement of facts in the record.
The State's motion for rehearing is granted. The order of this court directing that the prosecution be dismissed is withdrawn, and the judgment of conviction by the trial court is affirmed.